144 Ga. App. 656 (1978)
242 S.E.2d 321
HARRIS
v.
MOODY (two cases).
54983, 54984.
Court of Appeals of Georgia.
Submitted January 16, 1978.
Decided January 31, 1978.
Morris, O'Brien & Manning, Barry B. McGough, for appellants.
Brackett, Arnall & Stephens, C. F. Brackett, Jr., for appellee.
BELL, Chief Judge.
The complaints in these suits were dismissed under CPA § 41 (e) (Code Ann. § 81A-141 (e)) and Code § 3-512 as no written order was entered in either for a period of five years.
The plaintiffs contend that an agreement between counsel to continue the case entered in the record prior to the lapse of five years was sufficient to avoid the mandatory dismissal provisions of the statutes. This contention has no merit as plaintiffs had the duty squarely placed on them to obtain a written order of continuance from the court and entered in the record. Salter v. Chatham County, 136 Ga. App. 914 (222 SE2d 638).
Judgments affirmed. Shulman and Birdsong, JJ., concur.